275 U.S. 536
48 S.Ct. 31
72 L.Ed. 413
John L. LEWIS, President of the United Mine Workers  of America et al., petitioners,v.RED JACKET CONSOLIDATED COAL & COKE COMPANY;  The INTERNATIONAL ORGANIZATION OF UNITED MINE WORKERS  OF AMERICA et al., petitioners,  v.  BORDERLAND COAL CORPORATION et al.;  INTERNATIONAL ORGANIZATION, UNITED MINE WORKERS OF  AMERICA et al., petitioners,  v.  ALPHA POCAHONTAS COAL COMPANY et al.;  INTERNATIONAL ORGANIZATION, UNITED MINE WORKERS OF  AMERICA et al., petitioners,  v.  AETNAE SEWELL SMOKELESS COAL COMPANY et al.;  INTERNATIONAL ORGANIZATION, UNITED MINE WORKERS OF  AMERICA et al., petitioners,  v.  DRY BRANCH COAL COMPANY et al.;  INTERNATIONAL ORGANIZATION, UNITED MINE WORKERS OF  AMERICA et al., petitioners,  v.  NELSON FUEL COMPANY et al.;  INTERNATIONAL ORGANIZATION, UNITED MINE WORKERS OF  AMERICA et al., petitioners,  v.  LEEVALE COAL COMPANY and Hopkins Fork Coal Company;  INTERNATIONAL ORGANIZATION, UNITED MINE WORKERS OF  AMERICA et al., petitioners,  v.  SENG CREEK COAL COMPANY and Mordue Collieries Company;  INTERNATIONAL ORGANIZATION, UNITED MINE WORKERS OF  AMERICA et al., petitioners,  v.  RALEIGH-WYOMING COAL COMPANY, Hazy Eagle Collieries  Company et al.;  INTERNATIONAL ORGANIZATION, UNITED MINE WORKERS OF  AMERICA et al., petitioners,  v.  ANCHOR COAL COMPANY et al.;  INTERNATIONAL ORGANIZATION, UNITED MINE WORKERS OF  AMERICA et al., petitioners,  v.  STERLING BLOCK COAL COMPANY et al.;  INTERNATIONAL ORGANIZATION, UNITED MINE WORKERS OF  AMERICA et al., petitioners,  v.  CARBON FUEL COMPANY et al.
No. 325.
No. 326.
No. 327.
No. 328.
No. 329.
No. 330.
No. 331.
No. 332.
No. 333.
No. 334.
No. 335.
No. 336.
Supreme Court of the United States
October 17, 1927

and
Messrs. Wm. A. Glasgow, Jr., of Philadelphia, Pa., Henry Warrum, of Indianapolis, Ind., and Thomas C. Townsend, of Charleston, W. Va., for petitioners.
Messrs. Edgar L. Greever, of Tazewell, Va., and Albert M. Belcher, and Robert S. Spilman, both of Charleston, W. Va. (Messrs. George S. Couch, of Charleston, W. Va., and Samuel L. Austin, of counsel), for respondents.


1
Petition for writs of certiorari to the United States Circuit Court of Appeals for the Fourth Circuit denied.